Exhibit10.9 WAIVER AND AMENDMENT TO CREDIT AGREEMENT This Waiver and Amendment to Credit Agreement (this “Amendment”), dated as of March 29, 2010, is among BLUEKNIGHT ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), the Guarantors (as defined in the Credit Agreement referred to below) party hereto (collectively, the “Guarantors”), WELLS FARGO BANK, N.A., as Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line Lender under the Credit Agreement referred to below, and the Lenders (as defined below) signatory hereto. R E C I T A L S: A.The Borrower, the Administrative Agent and the Lenders that are parties thereto (the “Lenders”) entered into that certain Amended and Restated Credit Agreement dated as of February 20, 2008 (as amended, modified, supplemented and waived from time to time, the “Credit Agreement”). B.The Guarantors have guaranteed the obligations of the Borrower under the Credit Agreement pursuant to that certain Amended and Restated Guaranty, dated as of February 20, 2008, in favor of the Administrative Agent (as amended, supplemented or modified, the “Guaranty”). C.Section 6.01(a) of the Credit Agreement requires the Borrower to deliver within 90 days of the end of the preceding fiscal year, among other things, certain Consolidated financial statements (all as further described in Section 6.01(a)), to be audited and accompanied by a report and opinion of an independent certified public accountant of nationally recognized standing reasonably acceptable to the Required Lenders (as used herein, the “Auditor’s Report and Opinion”, and such accountant, the “Auditor”), which Auditor’s Report and Opinion shall be prepared in accordance with generally accepted auditing standards and shall not be subject to any “going concern” (such a qualification or exception, a “Going Concern Qualification”) or like qualification or exception or any qualification or exception as to the scope of such audit. D.The Borrower has been informed by the Auditor, and has informed the Administrative Agent, that (i) the Auditor’s Report and Opinion to be delivered by the Auditor with respect to the fiscal year ended December 31, 2009 will contain a Going Concern Qualification, (ii) the Auditor’s Report and Opinion to be delivered by the Auditor with respect to the fiscal year endingDecember 31, 2010 may contain a Going Concern Qualification, and, accordingly, has requested that the Administrative Agent and the Lenders agree to waive compliance by the Borrower with Section 6.01(a) of the Credit Agreement, solely to the extent set forth herein. E.The Administrative Agent and the Lenders party hereto are willing to waive compliance with such provisions of the Credit Agreement subject to and upon the terms and conditions set forth in this Amendment. F.The Administrative Agent and the Lenders party hereto have agreed to amend the Credit Agreement subject to and upon the terms and conditions set forth in this Amendment. 1 NOW, THEREFORE, the parties agree as follows: 1.Definitions.All capitalized terms used in this Amendment which are not otherwise defined shall have the meanings given to those terms in the Credit Agreement (after taking into account any amendments contained herein). 2.Amendment to Section 1.01 of the Credit Agreement. (a)Section 1.01 of the Credit Agreement is hereby amended by deleting the definition of “Applicable Rate” in its entirety and replacing it with the following: “Applicable Rate” means, from and after the March 2010 Waiver Effective Date, (i) with respect to any Base Rate Loan, 7.50% per annum, (ii) with respect to any Eurodollar Rate Loan, 8.50% per annum, and (iii) with respect to any commitment fee, 1.50%. (b)Section 1.01 of the Credit Agreement is hereby further amended by adding the following language to the definition of “Consolidated EBITDA” before the “,” at the end of clause (a)(i): “and all Deferred Interest and Deferred Letter of Credit Fees for such period”. (c)Section 1.01 of the Credit Agreement is hereby further amended by deleting the term “interest expense” from clause (b)(i) of the definition of “Excess Cash Flow” and replacing it with the term “Interest Expense”. (d)Section 1.01 of the Credit Agreement is hereby further amended by adding the following language to the definition of “Interest Expense” before the “;” at the end of clause (a): “, but excluding any Deferred Interest accrued on the Loans pursuant to Section 2.08(c)”. (e)Section 1.01 of the Credit Agreement is hereby further amended by adding the following language to the definition of “Interest Expense” before the “;” at the end of clause (b): “, but excluding any Deferred Letter of Credit Fees accrued on the Loans pursuant to Section 2.09(a)”. (f)Section 1.01 of the Credit Agreement is hereby further amended by inserting the following defined terms in their appropriate alphabetical order: “Deferred Interest” has the meaning specified in Section 2.08(c). “Deferred Interest Payment Date” has the meaning specified in Section 2.08(c). “Deferred Letter of Credit Fee” has the meaning specified in Section 2.09(a). 2 “March 2010 Waiver and Amendment” shall mean that certain Waiver and Amendment to Credit Agreement, dated as of the March 2010 Waiver Effective Date, by and among the Borrower, the Guarantors, the Administrative Agent and each Lender party thereto. “March 2010 Waiver Effective Date” shall mean March 30, 2010. “Refinancing” shall mean the repayment in full of the Loans, together with any accrued interest thereon (other than the Deferred Interest), and the termination of all Revolver Commitments pursuant to Section 2.06 of the Credit Agreement on or before the
